Title: To Alexander Hamilton from George Washington, [7 March 1781]
From: Washington, George
To: Hamilton, Alexander



[Newport, Rhode Island, March 7, 1781]
Dr Hamilton,

I shall be obliged to you for the answer to the address as soon as it is convenient to you. If we do not ride to the point to see the fleet pass out, I am to have a conference with Count de Rochambeau ⟨&⟩ the Engineer directly after Breakfast at which I wish you to be present.
I am sincerely and affectly yrs

Go: Washington
½ past AM.

